Citation Nr: 1024745	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  04-12 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial higher (compensable) rating for a 
scar on the dorsum of the right first toe.   
 
2.  Entitlement to an initial higher (compensable) rating for a 
left elbow scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran had active service from June 1998 to October 2002.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 RO rating decision that granted 
service connection and a 10 percent rating for residuals of a 
right foot bunionectomy, effective October 19, 2002; granted 
service connection and a noncompensable rating for a scar on the 
dorsum of the right first toe, effective October 19, 2002; 
granted service connection and a noncompensable rating for 
residuals of a left elbow avulsion fracture, status post 
arthroscopic debridement, effective October 12, 2002; and granted 
service connection and a noncompensable rating for a left elbow 
scar, effective October 19, 2002.  In November 2006, the Board 
remanded this appeal for further development.  

In a December 2007 decision, the Board denied entitlement to an 
initial rating higher than 10 percent for residuals of a right 
foot bunionectomy and denied entitlement an initial higher 
(compensable) rating for residuals of a left elbow avulsion 
fracture, status post arthroscopic debridement.  The Board 
remanded the remaining issues on appeal for further development.  
In October 2008, the Board again remanded this appeal for further 
development.  

As noted in the October 2008 remand, the Board observes that in 
his March 2004 substantive appeal, the Veteran apparently raised 
the issues of entitlement to service connection for a right 
shoulder disability and entitlement to an initial higher 
(compensable) rating for a left shoulder disability.  Those 
issues are not before the Board at this time and are referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's scar on the dorsum of the right first toe is 
manifested by a 3 inch, well healed, surgical scar on the dorsum 
of the right great toe and forefoot that is not tender and 
painful.  The scar has not been shown to be deep or unstable and 
does not, itself, result in limitation of motion.  

2.  The Veteran's left elbow scar is manifested by a 2 and 1/2 inch 
well healed surgical scar in the area of the left elbow that is 
not tender and painful.  The scar has not been shown to be deep 
or unstable and does not, itself, result in limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for an initial higher (compensable rating) for a 
scar on the dorsum of the right first toe, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7801 to 7805 (2009).  

2.  The criteria for an initial higher (compensable) rating for a 
left elbow scar, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the Veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the necessary 
information or evidence, if any, the claimant is to provide and 
what subset of the necessary information or evidence VA will 
attempt to obtain.  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, in November 2006, January 2008, and September 2009 
letters, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate the claims, as 
well as what information and evidence must be submitted by the 
Veteran, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or submit any 
further evidence in his possession that pertains to the claim.  A 
December 2009 letter, as well as the September 2009 and January 
2008 letters (both noted above), also advised the Veteran of how 
disability evaluations and effective dates are assigned, and the 
type of evidence which impacts those determinations.  The case 
was last readjudicated in May 2010.  

Additionally, the Board notes that this appeal arises from the 
Veteran's disagreement with the initial ratings assigned 
following the grants of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112 
(2007).  Further, the Board points out that VA attempted to 
schedule the Veteran for VA examinations in relation to these 
claims.  The Board notes, however, that he failed to report for 
the examinations.  See 38 C.F.R. § 3.655; See also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, a remand for 
additional notification or for another attempt to schedule an 
examination would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include: the Veteran's service 
treatment records; post-service VA treatment records; and 
examination reports for the VA (performed by QTC Medical 
Services).  

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified of and made aware of the 
evidence needed to substantiate these claims, the avenues through 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the Veteran.  As such, there is no 
indication that there is any prejudice to the Veteran by the 
order of the events in this case.  See Pelegrini, supra; Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file, which includes the following:  his contentions; service 
treatment records; post-service VA treatment records; and 
examination reports for the VA (performed by QTC Medical 
Services).  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate each claim and what the evidence in the 
claims file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  The Board interprets reports of 
examination in light of the whole recorded history, reconciling 
the various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability.  See 
38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 C.F.R. 
§ 4.3.  Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for the 
next higher rating.  38 C.F.R. § 4.7. The Board will evaluate 
functional impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary activity.  
See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  A recent decision 
of the Court has held that in determining the present level of 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not apply 
where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, from the time of 
an initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known as 
"staged" ratings.  

The rating schedule for evaluating scars changed during the 
pendency of this appeal.  The old criteria, in effect prior to 
August 30, 2002, provided that a maximum 10 percent rating is 
warranted for superficial poorly nourished scars with repeated 
ulcerations.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A maximum 
10 percent rating is also warranted for superficial scars which 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Scars may be rated based on 
limitation of functioning of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

Under the new criteria, effective August 30, 2002, scars, other 
than head, face, or neck, that are deep or that cause limited 
motion warrant a 10 percent rating if the area or areas exceed 6 
square inches (39 sq. cm).  A 20 percent rating requires an area 
or areas exceeding 12 square inches (77 sq. cm).  A deep scar is 
one associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801.  Scars, other than head, face, or 
neck, that are superficial and that do not cause limited motion 
warrant a 10 percent rating for area or areas of 144 square 
inches (929 sq. cm.) or greater.  Scars in widely separated 
areas, as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 10 
percent rating may be assigned for scars which are superficial 
and unstable.  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118, Diagnostic Code 7803.  A 10 percent rating may be 
assigned for scars which are superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Scars may 
also be rated on the basis of limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

When the requirements for a compensable rating of a diagnostic 
code are not shown, a 0 percent rating is assigned. 38 C.F.R. § 
4.31.

If application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating can 
be no earlier than the effective date of the change in the 
regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation.  VAOPGCPREC 3-
00.  

The applicable rating criteria for skin disorders, found at 38 
C.F.R. § 4.118, were also amended effective August 30, 2002 and 
again in October 2008.   The October 2008 revisions are 
applicable to application for benefits received by the VA on or 
after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 
2008).  In this case the Veteran filed his claim in June 2002.  
Therefore, only the pre-2002 and pre-October 2008 versions of the 
schedular criteria are applicable.  

I.  Scar on the Dorsum of the Right First Toe

A June 2002 general medical examination for the VA (performed by 
QTC Medical Services), prior to the Veteran's separation from 
service in October 2002, noted that he reported that his problems 
with his feet started three years ago at Camp Lejeune.  He stated 
that he had surgery on the right foot which did not help.  The 
examiner reported that the Veteran had a 3 inch, well healed, 
surgical scar on the dorsum of the right great (first) toe and 
forefoot.  The examiner indicated that the Veteran had full range 
of motion of the toes, bilaterally, except for the great toe on 
the right, which he could dorsiflex 10 degrees and plantar flex 
10 degrees.  The diagnoses included status postoperative a 
bunionectomy of the distal first metatarsal of the right foot 
with residuals.  

VA treatment records dated from March 2003 to April 2003 show 
treatment for disorders including right foot complaints.  For 
example, A March 2003 VA treatment entry noted that the Veteran 
reported that he underwent a great toe fusion and that he had 
radiating pain during ambulation.  He stated that he was unable 
to perform high impact activities with his right great toe.  The 
examiner reported that the Veteran had a 4 inch scar on the right 
great toe.  The assessment included limited flexion of the right 
great toe.  

A March 2003 VA pain assessment report, as to several complaints, 
noted that the Veteran reported that he had pain in the right 
foot.  He stated that the pain was intermittent with movement and 
that the pain was aching, sharp, and shooting.  The Veteran 
indicated that the pain was more constant in his foot.  A 
diagnosis was not provided at that time.  

As noted above, in its duty to assist the Veteran, VA has tried 
to have the Veteran undergo a more recent examination.  In fact, 
the Board specifically remanded this appeal in December 2007 and 
October 2008 to afford the Veteran an additional examination.  
The record indicates that the Veteran failed to report for all 
scheduled examinations.  

The Board reminds the Veteran that the duty to assist is not a 
"one-way street."  The applicable case law provides that if a 
claimant wishes help, he "cannot passively wait for it in those 
circumstances where [s]he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Additionally, pursuant 
to 38 C.F.R. § 3.655, when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be decided based on the 
evidence of record.  Since the Veteran failed to undergo 
scheduled VA examinations, the Board must proceed to adjudicate 
the claim based on the evidence of record.  

The medical evidence supports the current noncompensable (0 
percent) rating for a scar on the dorsum of the right first toe 
under Diagnostic Codes 7803, 7804, or 7805 of either the old or 
new criteria.  The Veteran has not been shown to have a poorly 
nourished scar with repeated ulceration, a tender or painful 
scar, or an unstable scar.  Additionally, the evidence does not 
satisfy the criteria for a compensable rating under the new 
criteria of 7801, as the Veteran has not been shown to have a 
deep scar and the area of the scarring does not exceed six square 
inches.  The June 2002 general medical examination for the VA 
(performed by QTC Medical Services) noted that the Veteran had a 
3 inch, well healed, surgical scar on the dorsum of the right 
great (first) toe and forefoot.  The examiner indicated that the 
Veteran could dorsiflex the right great toe 10 degrees and 
plantar flex 10 degrees.  The Board observes that the examiner 
did not refer to any limitation of motion that was solely due to 
the Veteran's scar.  Additionally, the Board notes that the 
Veteran is also service-connected for residuals of a right foot 
bunionectomy, which is not presently on appeal.  A subsequent 
March 2003 VA treatment entry indicated that the Veteran had a 4 
inch scar on the right great toe.  The assessment included 
limited flexion of the right great toe.  The Board notes that the 
examiner did not indicate that any such limited flexion was 
specifically due to the Veteran's scar.  Accordingly, there is no 
functional impairment, as to the scar on the dorsum of the right 
first toe itself, which would warrant consideration of Diagnostic 
Code 7805 under either the old or new criteria.  As the 
requirements for a compensable rating are not met, a 
noncompensable rating is proper pursuant to 38 C.F.R. § 4.31.  

Thus, for the reasons set forth above, the Board finds that a 
compensable rating is not warranted for the Veteran's scar on the 
dorsum of the right first toe at any point during the course of 
the claim, and the claim for a compensable rating is denied.  See 
Fenderson, supra.  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  
The evidence does not reflect that the Veteran's scar on the 
dorsum of the right first toe, alone, has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned rating), or necessitated frequent 
periods of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Based on the 
foregoing, the Board finds that referral for consideration of 
assignment of extra-schedular ratings is not warranted.  38 
C.F.R. § 3.3219(b)(1).  

In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).   

II.  Left Elbow Scar

A June 2002 general medical examination for the VA (performed by 
QTC Medical Services), prior to the Veteran's separation from 
service in October 2002, noted that he reported that he had an 
injury to his left elbow in a fall at Camp Lejeune in 2001, and 
that he sustained a fracture of the elbow.  He stated that he 
underwent surgery on the elbow to remove bone chips.  The 
examiner indicated that the Veteran had a 2 and 1/2 inch, well 
healed, surgical scar in the area of the left elbow.  The 
examiner reported that on examination of the elbow joints they 
were normal in appearance, bilaterally.  The examiner stated that 
there was no heat, redness, swelling, effusion, drainage, 
abnormal movement, instability, or weakness.  It was noted that 
range of motion was normal without pain, bilaterally.  The 
examiner remarked that there was no tenderness over the lateral 
epicondyles on palpation.  The examiner indicated that as to 
range of motion of the Veteran's left elbow, flexion was from 0 
to 145 degrees, supination was from 0 to 85 degrees, and 
pronation was from 0 to 80 degrees.  The examiner stated that 
range of motion of the Veteran's left elbow was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.  The diagnoses included status postoperative, 
left elbow injury, without current residuals on examination.  

VA treatment records dated from March 2003 to April 2003 show 
treatment for disorders including left elbow complaints.  For 
example, a March 2003 VA treatment entry noted that the Veteran 
reported that he had pain in the left elbow after an injury 
during a military exercise.  The Veteran described the left elbow 
pain as chronic, with exacerbations at unpredictable times.  He 
stated that he had radiation to the fingers with overuse.  He 
described the pain as moderate.  The examiner reported that the 
Veteran had a 3 inch scar on the left elbow.  The assessment 
included limited flexion of the forearm.  

A March 2003 VA pain assessment report, as to several complaints, 
noted that the Veteran reported that he had pain in the left 
elbow.  He stated that the pain was intermittent with movement 
and that the pain was aching, sharp, and shooting.  A diagnosis 
was not provided at that time.  

As discussed above, in its duty to assist the Veteran, VA has 
tried to have the Veteran undergo a more recent examination.  In 
fact, the Board specifically remanded this appeal in December 
2007 and October 2008 to afford the Veteran an additional 
examination.  The record indicates that the Veteran failed to 
report for all scheduled examinations.  Additionally, pursuant to 
38 C.F.R. § 3.655, when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be decided based on the 
evidence of record.  Since the Veteran failed to undergo 
scheduled VA examinations, the Board must proceed to adjudicate 
the claim based on the evidence of record.  

The medical evidence supports the current noncompensable (0 
percent) rating for a left elbow scar under Diagnostic Codes 
7803, 7804, or 7805 of either the old or new criteria.  The 
Veteran has not been shown to have a poorly nourished scar with 
repeated ulceration, a tender or painful scar, or an unstable 
scar.  Additionally, the evidence does not satisfy the criteria 
for a compensable rating under the new criteria of 7801, as the 
Veteran has not been shown to have a deep scar and the area of 
the scarring does not exceed six square inches.  The June 2002 
general medical examination for the VA (performed by QTC Medical 
Services) noted that the Veteran had a 2 and 1/2 inch, well healed, 
surgical scar in the area of the left elbow.  The examiner 
reported that on examination of the elbow joints they were normal 
in appearance, bilaterally.  The examiner stated that there was 
no heat, redness, swelling, effusion, drainage, abnormal 
movement, instability, or weakness.  It was noted that range of 
motion was normal without pain, bilaterally.  A subsequent March 
2003 VA treatment entry indicated that the Veteran had a 3 inch 
scar on the left elbow.  The assessment included limited flexion 
of the forearm.  The Board observes that the examiner did not 
refer to any limitation of motion that was solely due to the 
Veteran's left elbow scar.  Additionally, the Board notes that 
the Veteran is also service-connected for residuals of a left 
elbow avulsion fracture, status post arthroscopic debridement, 
which is not presently on appeal.  Accordingly, there is no 
functional impairment, as to the left elbow scar itself, which 
would warrant consideration of Diagnostic Code 7805 under either 
the old or new criteria.  As the requirements for a compensable 
rating are not met, a noncompensable rating is proper pursuant to 
38 C.F.R. § 4.31.  

Thus, for the reasons set forth above, the Board finds that a 
compensable rating is not warranted for the Veteran's left elbow 
scar at any point during the course of the claim, and the claim 
for a compensable rating is denied.  See Fenderson, supra.  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  
The evidence does not reflect that the Veteran's left elbow scar, 
alone, has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned rating), or 
necessitated frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Based on the foregoing, the Board finds that 
referral for consideration of assignment of extra-schedular 
ratings is not warranted.  38 C.F.R. § 3.3219(b)(1).  

In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

An initial higher (compensable) rating for a scar on the dorsum 
of the right first toe is denied.  

An initial higher (compensable) rating for a left elbow scar is 
denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


